
	
		II
		110th CONGRESS
		1st Session
		S. 623
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Schumer (for
			 himself, Mrs. Clinton,
			 Mr. Vitter, Ms.
			 Collins, Mr. Leahy, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  provide for the licensing of comparable and interchangeable biological
		  products, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Life-Saving Medicine
			 Act.
		2.Definitions
			(a)AmendmentsSection 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)) is amended—
				(1)by striking In this section, the
			 term biological product means and inserting the
			 following:
					
						In this
			 section:(1)The term biological product
				means
						;
				and
				(2)by adding at the end the following:
					
						(2)The term ‘abbreviated biological product
				application’ means an abbreviated application for a license of a biological
				product containing the same, or similar, active ingredient as a reference
				product.
						(3)The term reference product
				means the single licensed biological product, approved under subsection (a) or
				subsection (k), against which a biological product is evaluated for
				demonstration of safety, potency, or purity.
						(4)The term comparable or
				comparability in reference to a biological product means the
				absence of clinically meaningful differences between the biological product and
				the reference product in terms of the safety, purity, and potency of the
				product based upon—
							(A)data derived from chemical, physical, and
				biological assays, and other non-clinical laboratory studies; and
							(B)data from any necessary clinical study or
				studies sufficient to confirm safety, purity, and potency in one or more
				appropriate conditions of use for which the reference product is licensed and
				intended to be used.
							Any studies under subparagraph (B)
				shall be designed to avoid duplicative and unethical clinical testing.(5)The terms interchangeable and
				interchangeability mean, with respect to the condition of use
				involved, that the biological product—
							(A)is comparable to the reference product;
				and
							(B)can be expected to produce the same
				clinical result as the reference product in any given patient.
							(6)The term thorough
				characterization means an analysis of structural features based upon
				appropriate analytical and functional testing sufficient to identify
				differences between a biological product and reference product relevant to
				safety, purity or potency.
						(7)The term final action means,
				with respect to an abbreviated biological product application, the Secretary’s
				issuance of a final action letter to the sponsor of an abbreviated biological
				product application which—
							(A)approves the application; or
							(B)disapproves the application and sets forth
				in detail an enumeration of the specific deficiencies in the particular
				application and of the specific, enumerated actions the sponsor would be
				required to take in order for the sponsor to receive a final action letter that
				approves such application.
							(8)The term final action date
				means, with respect to an abbreviated biological product application, the date
				by which the Secretary must take a final action on the application pursuant to
				subsection (k)(11).
						(9)The term reviewing division
				means the division responsible for the review of an application for approval of
				a biological product (including all scientific and medical matters, chemistry,
				manufacturing, and
				controls).
						.
				(b)Rule of constructionNothing in this Act or the amendments made
			 by this Act shall be construed to exclude an application for licensure of a
			 biological product under section 351(k) from the definition of a human drug
			 application in section 735(1)(C) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 379g(1)(C)).
			3.Regulation of comparable and
			 interchangeable biological products
			(a)In generalSection 351 of the Public Health Service
			 Act (42 U.S.C. 262) is amended—
				(1)in subsection (a)(1)(A), by inserting
			 under this subsection or subsection (k) after biologics
			 license; and
				(2)by adding at the end the following
			 subsection:
					
						(k)Regulation of comparable and
				interchangeable biological products
							(1)Submission of an abbreviated biological
				product applicationAny
				person may file with the Secretary an abbreviated biological product
				application. Any such application shall include the following:
								(A)Data demonstrating that the biological
				product is comparable to or interchangeable with the reference product.
								(B)Data demonstrating that the biological
				product and reference product contain highly similar principal molecular
				structural features, notwithstanding minor differences in heterogeneity
				profile, impurities, or degradation patterns. The Secretary shall find the
				following types of products to contain highly similar principal molecular
				structural features:
									(i)Two protein biological products with
				differences in structure between them solely due to post-translational events,
				infidelity of translation or transcription, or minor differences in amino acid
				sequence.
									(ii)Two polysaccharide biological products with
				similar saccharide repeating units, even if the number of units differ and even
				if there are differences in post-polymerization modifications.
									(iii)Two glycosylated protein products with
				differences in structure between them solely due to post-translational events,
				infidelity of translation or transcription, or minor differences in amino acid
				sequence, and if they had similar saccharide repeating units, even if the
				number of units differ and even if there were differences in
				post-polymerization modifications.
									(iv)Two polynucleotide biological products with
				identical sequence of purine and pyrimidine bases (or their derivatives) bound
				to an identical sugar backbone (ribose, deoxyribose, or modifications of these
				sugars).
									(v)Closely related, complex partly definable
				biological products with similar therapeutic intent, such as two live viral
				products for the same indication.
									Two biological products not
				enumerated in the foregoing clauses may be demonstrated to contain highly
				similar principal molecular structural features based upon such data and other
				information characterizing the two products as the Secretary determines to be
				necessary.(C)Data demonstrating that the biological
				product and reference product utilize the same mechanism or mechanisms of
				action for the condition or conditions of use prescribed, recommended, or
				suggested in the proposed labeling, but only to the extent the mechanism or
				mechanisms of action are known for the reference product.
								(D)Information to show that the condition or
				conditions of use prescribed, recommended, or suggested in the labeling
				proposed for the biological product have been previously approved for the
				reference product.
								(E)Information to show that the route of
				administration, the dosage form, and the strength of the biological product are
				the same as those of the reference product.
								(F)Data demonstrating that the facility in
				which the biological product is manufactured, processed, packed, or held meets
				standards designed to assure that the biological product continues to be safe,
				pure, and potent.
								(G)At the applicant’s option,
				publicly-available information regarding the Secretary’s previous determination
				that the reference product is safe, pure, and potent.
								(H)Any additional data and information in
				support of the application, including publicly-available information with
				respect to the reference product or another biological product.
								(2)Other applicationsAny person, including a person who has not
				conducted and does not have a right of reference to the studies in the
				application for a reference product, may submit an application under this
				paragraph for a biological product that differs from, or incorporates a change
				to, the reference product with respect to one or more characteristics described
				in subparagraphs (A) through (E) of paragraph (1), including a difference in
				safety, purity, or potency, so long as the application contains sufficient
				information to establish the safety, purity, and potency of the biological
				product relative to the reference product for its proposed condition or
				conditions of use.
							(3)FDA review of abbreviated biological
				product applications
								(A)Guidance regarding review of
				applicationsThe Secretary
				shall issue guidance for the individuals who review applications submitted
				under paragraph (1) or (2), which shall relate to promptness in conducting the
				review, technical excellence, lack of bias and conflict of interest, and
				knowledge of regulatory and scientific standards, and which shall apply equally
				to all individuals who review such applications.
								(B)Meetings with sponsors and
				applicantsThe Secretary
				shall meet with a sponsor of an investigation or an applicant for approval of a
				comparable or interchangeable biological product under this subsection if the
				sponsor or applicant makes a reasonable written request for a meeting for the
				purpose of reaching agreement on the design and size of studies needed for
				approval of the application. The sponsor or applicant shall provide information
				necessary for discussion and agreement on the design and size of such studies.
				Minutes of any such meeting shall be prepared by the Secretary and made
				available to the sponsor or applicant.
								(C)AgreementsAny agreement regarding the parameters of
				design and size of the studies of a biological product under this paragraph
				that is reached between the Secretary and a sponsor or applicant shall be
				reduced to writing and made part of the administrative record by the Secretary.
				Such agreement shall not be changed after the testing begins, except—
									(i)with the written agreement of the sponsor
				or applicant; or
									(ii)pursuant to a decision, made in accordance
				with subparagraph (D) by the director of the reviewing division, that a
				substantial scientific issue essential to determining the safety, purity, and
				potency of the biological product has been identified after the testing has
				begun.
									(D)Procedure regarding certain
				decisionsA decision under
				subparagraph (C)(ii) by the director shall be in writing and the Secretary
				shall provide to the sponsor or applicant an opportunity for a meeting at which
				the director and the sponsor or applicant will be present and at which the
				director will document the scientific issue involved.
								(E)Effect of decisionsThe written decisions of the reviewing
				division shall be binding upon, and may not directly or indirectly be changed
				by, the field or compliance office personnel unless such field or compliance
				office personnel demonstrate to the reviewing division why such decision should
				be modified.
								(F)Delays by reviewing divisionsNo action by the reviewing division may be
				delayed because of the unavailability of information from or action by field
				personnel unless the reviewing division determines that a delay is necessary to
				assure the marketing of a safe, pure, and potent biological product.
								(4)Approval of comparable or interchangeable
				biological products
								(A)Determination of
				comparabilityUpon review of
				an application submitted under paragraph (1) or (2) for a biological product,
				the Secretary shall issue a comparable biological product license for all
				conditions of use of the reference product sharing the same mechanism or
				mechanisms of action for which the applicant has demonstrated comparability for
				a single condition of use, or, if the mechanism or mechanisms of action are
				unknown, for the condition or conditions of use for which the data submitted
				establishes comparability, unless the Secretary finds and informs the applicant
				that—
									(i)information submitted in the application or
				any other information available to the Secretary is insufficient to show that
				the biological product is comparable to the reference product for the condition
				or conditions of use prescribed, recommended, or suggested in the labeling
				proposed in the application;
									(ii)information submitted in the application or
				any other information available to the Secretary is insufficient to show that
				the biological product and the reference product contain highly similar
				principal molecular structural features, notwithstanding minor differences in
				heterogeneity profile, impurities, or degradation patterns;
									(iii)information submitted in the application or
				any other information available to the Secretary is insufficient to show that
				the biological product and reference product utilize the same mechanism or
				mechanisms of action for the conditions of use prescribed, recommended, or
				suggested in the labeling proposed for the biological product, unless the
				mechanism or mechanisms of action are not known for the reference product for
				such condition or conditions;
									(iv)information submitted in the application or
				any other information available to the Secretary is insufficient to show that
				the route of administration, the dosage form, and the strength of the
				biological product are the same as those of the reference product;
									(v)information submitted in the application or
				any other information available to the Secretary is insufficient to show that
				the condition or conditions of use prescribed, recommended, or suggested in the
				labeling proposed for the biological product are limited to one or more of the
				same use or uses as have been previously approved for the reference
				product;
									(vi)information submitted in the application or
				any other information available to the Secretary shows (I) the inactive
				ingredients of the biological product are unsafe for use under the conditions
				prescribed, recommended, or suggested in the labeling proposed for the
				biological product, or (II) the composition of the biological product is unsafe
				under such conditions because of the type or quantity of inactive ingredients
				included or the manner in which the inactive ingredients are included;
									(vii)information submitted in the application or
				any other information available to the Secretary fails to demonstrate that the
				facility in which the biological product is manufactured, processed, packed, or
				held meets standards designed to assure that the biological product continues
				to be safe, pure, and potent;
									(viii)the Secretary has withdrawn or suspended
				the license of the reference product, for safety or effectiveness reasons, or
				has published a notice of opportunity for hearing to withdraw such license for
				safety or effectiveness reasons, or the Secretary has determined that the
				reference product has been withdrawn from sale for safety or effectiveness
				reasons; or
									(ix)the application contains an untrue
				statement of material fact; and
									provides the applicant with a
				detailed explanation for the decision.(B)Determinations on
				interchangeabilitySubject to
				subparagraph (C) and paragraph (10), upon issuing a product license for a
				biological product under subparagraph (A), the Secretary shall make and publish
				one of the following determinations:
									(i)Such product is interchangeable with the
				reference product for one or more specified conditions of use prescribed,
				recommended, or suggested in the labeling of the biological product.
									(ii)Interchangeability has not been
				established.
									(C)Determination of interchangeability of
				subsequent biological productIf the Secretary determines that an
				application meets the approval requirements of subparagraph (A), and, prior to
				the issuance of a product license, the Secretary has made a determination of
				interchangeability of another biological product and the reference product for
				which the exclusivity period under paragraph (10) has not expired, the
				Secretary shall—
									(i)issue the product license for the
				subsequent biological product; and
									(ii)defer issuing any determination of
				interchangeability as to the subsequent biological product and the reference
				product until the exclusivity period under paragraph (10) has expired.
									(5)Postmarketing studies for applications
				submitted under paragraph (1)If the Secretary has agreed with the
				sponsor of the reference product, at the time of approval or any time
				thereafter, that the sponsor shall conduct one or more postmarketing safety
				studies, a person submitting an application for a biological product under
				paragraph (1) may agree with the Secretary to conduct a similar postmarketing
				safety study or studies upon a reasonable showing that such study or studies
				would provide relevant information not available from the studies on the
				reference product. The Secretary shall not, as a condition of approval, propose
				any additional postmarketing studies for such biological product.
							(6)Designation of official nameIf, pursuant to section 508 of the Federal
				Food, Drug, and Cosmetic Act, the Secretary determines that designation of an
				official name for a comparable biological product is necessary or desirable in
				the interests of usefulness or simplicity, the Secretary shall designate the
				same official name for the comparable biological product as the Secretary
				designated for the reference product. This paragraph shall not apply to
				products approved under paragraph (7).
							(7)Other approval provisionsThe Secretary shall approve, under the
				provisions of paragraph (4)(A), an application for a license submitted under
				paragraph (2), except that the Secretary shall approve such an application that
				would otherwise be disapproved by reason of one or more of subparagraphs (A)
				through (E) of paragraph (4)(A), if the application and any other information
				available to the Secretary are sufficient to establish the safety, purity, and
				potency of the comparable biological product relative to the reference product
				for the proposed condition or conditions of use for such product.
							(8)Establishing interchangeability for
				comparable biological products
								(A)In generalIn an original application or a supplement
				to an application under this subsection, an applicant may submit information to
				the Secretary to demonstrate the interchangeability of a comparable biological
				product and the reference product. An applicant may withdraw an
				interchangeability submission at any time. A request for an interchangeability
				determination submitted after the filing of an application shall be considered
				a major amendment to the application. Nothing in this subsection shall be
				construed to prohibit the Secretary from making a determination of
				interchangeability at any time after approval.
								(B)GuidanceWithin one year after enactment of the
				Access to Life-Saving Medicine Act, the Secretary shall issue guidance
				regarding standards and requirements for interchangeability. The Secretary may
				make determinations of interchangeability under paragraph (4)(B) prior to
				issuing guidance under this subparagraph.
								(9)Interchangeability labeling for comparable
				biological productsUpon a
				determination of interchangeability, the Secretary, if requested by the
				applicant, shall provide for the label of the comparable biological product to
				include a statement that the biological product is interchangeable with the
				reference product for the conditions of use prescribed, recommended, or
				suggested in the labeling for which interchangeability has been
				established.
							(10)Exclusivity
								(A)In generalUpon review of an abbreviated biological
				product application relying on the same reference product for which a prior
				biological product has received a determination of interchangeability for any
				condition of use, the Secretary shall not make a determination under paragraph
				(4)(B) that the second or subsequent biological product is interchangeable for
				any condition of use, and no holder of a biological product license approved
				under subsection (a) shall manufacture, market, sell, or distribute a rebranded
				interchangeable biological product, directly or indirectly, or authorize any
				other person to manufacture, market, sell, or distribute a rebranded
				interchangeable biological product, for any condition of use, until the earlier
				of—
									(i)180 days after the first commercial
				marketing of the first interchangeable comparable biological product to be
				approved as interchangeable for that reference product;
									(ii)one year after—
										(I)a final court decision on all patents in
				suit in an action instituted under paragraph (17)(C) against the applicant that
				submitted the application for the first approved interchangeable comparable
				biological product; or
										(II)the dismissal with or without prejudice of
				an action instituted under paragraph (17)(C) against the applicant that
				submitted the application for the first approved interchangeable comparable
				biological product; or
										(iii)(I)36 months after approval of the first
				interchangeable comparable biological product if the applicant has been sued
				under paragraph (17)(C) and such litigation is still ongoing within such
				36-month period; or
										(II)one year after approval in the event that
				the first approved interchangeable comparable applicant has not been sued under
				paragraph (17)(C).
										For purposes of this subparagraph,
				the term final court decision means a final decision of a court
				from which no appeal (other than a petition to the United States Supreme Court
				for a writ of certiorari) has been or can be taken.(B)Rebranded interchangeable biological
				productFor purposes of this
				subsection, the term rebranded interchangeable biological
				product—
									(i)means any rebranded interchangeable version
				of the reference product involved that the holder of the biological product
				license approved under subsection (a) for that reference product seeks to
				commence marketing, selling, or distributing, directly or indirectly;
				and
									(ii)does not include any product to be
				marketed, sold, or distributed—
										(I)by an entity eligible for exclusivity with
				respect to such product under this paragraph; or
										(II)after expiration of any exclusivity with
				respect to such product under this paragraph.
										(11)HearingIf the Secretary decides to disapprove an
				abbreviated biological product application, the Secretary shall give the
				applicant notice of an opportunity for a hearing before the Secretary on the
				question of whether such application is approvable. If the applicant elects to
				accept the opportunity for hearing by written request within thirty days after
				such notice, such hearing shall commence not more than ninety days after the
				expiration of such thirty days unless the Secretary and the applicant otherwise
				agree. Any such hearing shall thereafter be conducted on an expedited basis,
				and the Secretary’s order thereon shall be issued within ninety days after the
				date fixed by the Secretary for filing final briefs.
							(12)Final action date
								(A)In generalThe Secretary shall take a final action on
				an abbreviated biological product application by the date that is 8 calendar
				months following the sponsor’s submission of such application, or 180 days
				following the Secretary’s notification to the applicant that its application
				has been accepted for filing, whichever is earlier.
								(B)ExtensionThe final action date provided by
				subparagraph (A) with respect to an application may be extended for such period
				of time as is agreed to by the Secretary and the applicant in a jointly
				executed written agreement that is counter-signed by the Secretary and the
				applicant no later than 30 days prior to such date.
								(13)Request for delay of final
				actionNotwithstanding
				paragraph (18) or any other provision of law, the Secretary shall not fail or
				refuse to take a final action on an abbreviated biological product application
				by the final action date on the basis that a person, other than the comparable
				biological product applicant, has requested (in a petition or otherwise) that
				the Secretary refuse to take or otherwise defer such final action, and no court
				shall enjoin the Secretary from taking final action or stay the effect of final
				action previously taken by the Secretary, except by issuance of a permanent
				injunction based upon an express finding of clear and convincing evidence that
				the person seeking to have the Secretary refuse to take or otherwise to defer
				final action by the final action date—
								(A)has prevailed on the merits of the person’s
				complaint against the Secretary;
								(B)will suffer imminent and actual irreparable
				injury, constituting more than irrecoverable economic loss, and that also will
				threaten imminent destruction of such person’s business; and
								(C)has an interest that outweighs the
				overwhelming interest that the public has in obtaining prompt access to a
				comparable biological product.
								(14)Report on extensions of final action
				dateThe Secretary shall
				prepare and submit to the President, the Committee on Energy and Commerce of
				the House of Representatives, and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report regarding any jointly executed written
				agreement to extend the final action date under this Act within 15 calendar
				days after the joint execution of any such written agreement.
							(15)Report on failure to take final
				actionThe Secretary shall
				prepare and submit annually to the President, the Committee on Energy and
				Commerce of the House of Representatives, and the Committee on Health,
				Education, Labor, and Pensions of the Senate a report detailing the specific
				and particularized reasons enumerated by the reviewing division for each
				instance of the Secretary’s failure to take final action by the final action
				date in the previous year.
							(16)RegulationsThe Secretary shall establish, by
				regulation within 2 years after the date of the enactment of this subsection,
				requirements for the efficient review, approval, suspension, and revocation of
				abbreviated biological product applications under this subsection.
							(17)Patents
								(A)Request for patent information
									(i)In generalAt any time, including at the initial
				stages of development, an applicant or a prospective applicant under this
				subsection may send a written request for patent information to the holder of
				the approved application for the reference product. The holder of the approved
				application for the reference product shall, not later than 60 days after the
				date on which the holder receives the request, provide to the applicant or
				prospective applicant a list of all those patents owned by, or licensed to, the
				holder of the approved application that the holder believes in good faith
				relate to the reference product, including patents that claim the approved
				biological product, any method of using such product, any component of such
				product, or any method or process of manufacturing such product or
				component.
									(ii)Costs of complying with
				requestThe application
				holder may demand payment of not more than $1,000 to offset the cost of
				responding to the request for information.
									(iii)UpdatesFor a period of two years beginning on the
				date on which the holder of the approved application for the reference product
				receives the request for information, the holder shall send to the applicant or
				prospective applicant updates of its response to the request for information by
				identifying all relevant patents issued or licensed to the holder after the
				initial response under clause (i). Any such update must be provided, in the
				case of a new patent, not later than 30 days after the date on which the patent
				is issued and, in the case of a license, not later than 30 days after the date
				on which the holder obtains the license.
									(iv)Additional requestsThe applicant may submit additional
				requests for patent information, subject to the requirements of this paragraph,
				at any time.
									(B)Patent notificationsAt any time after submitting an application
				under this subsection, the applicant may provide a notice of the application
				with respect to any one or more patents identified by the holder of the
				reference product pursuant to subparagraph (A). An applicant may submit
				additional notices at any time, and each notice shall be subject to the
				provisions of this subparagraph. Each notice shall—
									(i)be sent to the holder of the approved
				application for the reference product and to the owner of any patent identified
				by the holder pursuant to subparagraph (A);
									(ii)include a detailed statement of the factual
				and legal bases for the applicant’s belief that the patents included in the
				notice are invalid, are unenforceable, or will not be infringed by the
				commercial sale of the product for which approval is being sought under this
				subsection; and
									(iii)identify 1 or more judicial districts in
				which the applicant consents to such suit being brought.
									(C)Action for infringementWithin 45 days after the date on which the
				holder of the approved application for the reference product, or the owner of a
				patent, receives a notice under subparagraph (B), the holder or patent owner
				may bring an action for infringement only with respect to the patent or patents
				included in the notice, and only in a judicial district identified pursuant to
				subparagraph (B)(iii).
								(D)Limitation on declaratory judgment
				actionsWith respect to any
				patent relating to a product that is the subject of an application under this
				subsection, the recipient of a notice under subparagraph (B) with respect to
				that application may not, prior to the commercial marketing of the product,
				bring any action under section 2201 of title 28, United States Code, for a
				declaration of infringement, validity, or enforceability of any such patent
				that was not identified in the notice. With respect to any such patent
				identified in the notice, any such action may, notwithstanding chapter 87 of
				title 28, United States Code, be brought only in a judicial district identified
				in the notice.
								(E)Discretion of applicantsAn applicant or prospective applicant for a
				comparable biological product under this subsection may not be compelled, by
				court order or otherwise, to initiate the procedures set forth in this
				paragraph. Nothing in this paragraph requires an applicant or a prospective
				applicant to invoke the procedures set forth in this paragraph.
								(18)Petitions and civil actions regarding
				approval of certain applications
								(A)In generalWith respect to a pending application
				submitted under paragraph (1) or (2), if a petition is submitted to the
				Secretary that seeks to have the Secretary take, or refrain from taking, any
				form of action relating to the approval of the application, including a delay
				in the effective date of the application, the following applies, subject to
				subparagraph (E):
									(i)(I)The Secretary may not, on the basis of the
				petition, delay approval of the application unless the Secretary determines,
				within 30 days after receiving the petition, that a delay is necessary to
				protect the public health. Consideration of a petition shall be separate and
				apart from the review and approval of the application.
										(II)With respect to a determination by the
				Secretary under subclause (I) that a delay is necessary to protect the public
				health:
											(aa)The Secretary shall publish on the Internet
				site of the Food and Drug Administration a statement providing the reasons
				underlying the determination.
											(bb)Not later than 10 days after making the
				determination, the Secretary shall provide notice to the sponsor of the
				application and an opportunity for a meeting with the Commissioner to discuss
				the determination.
											(ii)The Secretary shall take final agency
				action on the petition not later than 180 days after the date on which the
				petition is submitted. The Secretary shall not extend such period, even with
				the consent of the petitioner, for any reason, including based upon the
				submission of comments relating to the petition or supplemental information
				supplied by the petitioner.
									(iii)The Secretary may not consider the petition
				for review unless it is signed and contains the following verification:
				I certify that, to my best knowledge and belief: (a) this petition
				includes all information and views upon which the petition relies; (b) this
				petition includes representative data and/or information known to the
				petitioner which are unfavorable to the petition; and (c) I have taken
				reasonable steps to ensure that any representative data and/or information
				which are unfavorable to the petition were disclosed to me. I further certify
				that the information upon which I have based the action requested herein first
				became known to the party on whose behalf this petition is submitted on or
				about the following date: _______. I received or expect to receive payments,
				including cash and other forms of consideration, from the following persons or
				organizations to file this petition: ________. I verify under penalty of
				perjury that the foregoing is true and correct..
									(B)Exhaustion of administrative
				remedies
									(i)Final agency action within 180
				daysThe Secretary shall be
				considered to have taken final agency action on a petition referred to in
				subparagraph (A) if—
										(I)during the 180-day period referred to in
				clause (ii) of such subparagraph, the Secretary makes a final decision within
				the meaning of section 10.45(d) of title 21, Code of Federal Regulations (or
				any successor regulations); or
										(II)such period expires without the Secretary
				having made such a final decision.
										(ii)Dismissal of certain civil
				actionsIf a civil action is
				filed with respect to a petition referred to in subparagraph (A) before final
				agency action within the meaning of clause (i) has occurred, the court shall
				dismiss the action for failure to exhaust administrative remedies.
									(C)Applicability of certain
				regulationsThe provisions of
				this section are in addition to the requirements for the submission of a
				petition to the Secretary that apply under section 10.30 or 10.35 of title 21,
				Code of Federal Regulations (or any successor regulations).
								(D)Annual report on delays in approvals per
				petitionsThe Secretary shall
				annually submit to the Congress a report that specifies—
									(i)the number of applications under this
				subsection that were approved during the preceding 12-month period;
									(ii)the number of such applications whose
				effective dates were delayed by petitions referred to in subparagraph (A)
				during such period; and
									(iii)the number of days by which the
				applications were so delayed.
									(E)ExceptionThis paragraph does not apply to a petition
				that is made by the sponsor of an application under this subsection and that
				seeks only to have the Secretary take or refrain from taking any form of action
				with respect to that application.
								(F)DefinitionFor purposes of this paragraph, the term
				petition includes any request to the Secretary, without regard to
				whether the request is characterized as a
				petition.
								.
				(b)Additional amendments
				(1)PatentsSection 271(e) of title 35, United States
			 Code, is amended—
					(A)in paragraph (2)—
						(i)by striking or at the end of
			 subparagraph (A);
						(ii)by adding or at the end of
			 subparagraph (B);
						(iii)by inserting after subparagraph (B) the
			 following:
							
								(C)a notice described in section 351(k)(17)(B)
				of the Public Health Service Act, but only with respect to a patent identified
				in such notice,
								;
				and
						(iv)in the matter following subparagraph (C)
			 (as inserted by clause (iii) of this subparagraph), by inserting before the
			 period the following: , or if the notice described in subparagraph (C)
			 is provided in connection with an application to obtain a license to engage in
			 the commercial manufacture, use, or sale of a biological product claimed in a
			 patent or the use of which is claimed in a patent before the expiration of such
			 patent; and
						(B)by adding at the end the following
			 paragraph:
						
							(6)(A)This paragraph applies, in lieu of
				paragraph (4), in the case of a patent—
									(i)which is disclosed in a response to a
				request for patent information pursuant to subparagraph (A) of section
				351(k)(17) of the Public Health Service Act;
									(ii)with respect to which a notice was provided
				pursuant to subparagraph (B) of such section; and
									(iii)for which an action for infringement of the
				patent—
										(I)was brought after the expiration of the
				45-day period described in subparagraph (C) of such section; or
										(II)was brought before the expiration of the
				45-day period described in subclause (I), but which was dismissed without
				prejudice or was not prosecuted to judgment in good faith.
										(B)In an action for infringement of a patent
				described in subparagraph (A), the sole and exclusive remedy that may be
				granted by a court, upon a finding that the person who submitted the notice
				described in subparagraph (A)(ii) infringed the patent, or that any person
				induced or contributed to infringement of the patent, shall be a reasonable
				royalty.
								(C)The owner of a patent that should have been
				disclosed in response to a request for patent information made by an applicant
				pursuant to subparagraph (A)(i) of section 351(k)(17) of the Public Health
				Service Act, but that was not timely disclosed under that subparagraph, may not
				bring an action under this section for infringement of that
				patent.
								.
					(2)Conforming amendments
					(A)Title 28Section 2201(b) of title 28, United States
			 Code, is amended by inserting before the period the following: , or
			 section 351 of the Public Health Service Act.
					(B)Public Health Service ActSubjection (j) of section 351 of the Public
			 Health Service Act (42 U.S.C. 262) is amended by inserting or subsection
			 (k) after subsection (a).
					
